37 So.3d 399 (2010)
In re Michael J. KINCADE.
No. 2010-B-1320.
Supreme Court of Louisiana.
June 16, 2010.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced investigations into allegations that respondent entered a guilty plea to an offense involving possession of a controlled substance and failed to communicate with a client. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Michael J. Kincade, Louisiana Bar Roll number 01463, be suspended from the practice of law for a period of two years, retroactive to June 1, 2007, the date of his interim suspension.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.